DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4-15, and 17-21 are currently pending. Claims 1, 9, 14, and 21 have been amended. Claim 9 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 09 February 2022.
Claim Objections
Claim 21 is objected to because of the following informalities:  “hazard, and” in line 11 of claim 21 should read “hazard and”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stut et al. ‘373 (US Pub No. 2020/0219373, foreign application priority date 28 June 2017 – previously cited) in view of Wen et al. (“We Help You Watch Your Steps: Unobtrusive Alertness System for Pedestrian Mobile Phone Users” – 2015) further in view of Carlton-Foss ‘518 (US Pub No. 2008/0129518 – previously cited).
Regarding claim 1, Stut et al. ‘373 teaches a fall prediction system (Abstract), comprising:
a wearable device for a user ([0023]);
a beacon, not worn or carried by the user, adapted to detect a hazard and generate a beacon signal based on the detected hazard (Fig. 1 apparatus 2 and [0021], [0023]; [0021] recites “the apparatus 2 can comprises one or more sensors 8 for measuring the movements of the user, and/or for measuring one or more environmental parameters that can affect the fall risk of the user.” [0023] recites that “the components of the apparatus 2 may be distributed between two or more housings or devices,” indicating that the sensors 8 of the apparatus 2 may be in either the first device or second device as mentioned in [0023].); and
a controller operatively connected to the wearable device and the beacon (Fig. 1 processing unit 4 and [0023]; [0023] recites “the processing unit 4 and memory unit 6 could be part of a first device (e.g. a computer, remote server, laptop, tablet computer, smartphone, etc.), and the user interface 10 could be part of a second device (e.g. a wearable device that is carried by the user, such as a pendant, bracelet, or smart watch).” [0021] recites “the processing unit 4 can be configured to receive measurements of the fall risk from the other apparatus or device, for example via an input to the apparatus 2, or via wireless transmission from the other apparatus or device to the apparatus 2,” indicating that the first and second devices are operatively connected to each other.), wherein the controller is adapted to determine a fall risk value based on the beacon signal (Fig. 1 processing unit 4 and [0021]; “the apparatus 2 can comprises one or more sensors 8 for measuring the movements of the user, and/or for measuring one or more environmental parameters that can affect the fall risk of the user, and the processing unit 4 is configured to determine the fall risk from those measurements”);
wherein at least one of the beacon and the controller are further adapted to generate a fall prevention output responsive to at least one of the beacon signal and the fall risk value ([0039]).
Stut et al. ‘373 teaches all of the elements of the current invention as mentioned above except for wherein the fall risk value is determined based on the beacon signal as the user moves in a trajectory towards the hazard.
Wen et al. teaches detecting a possible hazard ahead using distance data. After, the readings are calibrated for different phone holding orientation and adaptive filtering is performed to remove walking-induced noise. Statistical testing is then performed on the pre-processed data to identify possible danger ahead to reduce intrusion to users (Page 106 II. SYSTEM DESIGN A. System overview Hazard Detection and User Awareness Detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determined fall risk value of Stut et al. ‘373 to be determined as the user moves in a trajectory towards the hazard as Wen et al. teaches that this will aid in reducing intrusion to users.
Stut et al. ‘373 in view of Wen et al. teaches that the apparatus 2 could be a pendant ([0023]). Stut et al. ‘373 teaches all of the elements of the current invention as mentioned above except for wherein the wearable device is a head-wearable device.
Carlton-Foss ‘518 teaches a wearable fall detection monitor device that could be worn on the head or a pendant ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the head-wearable device of Carlton-Foss ‘518 for the pendant apparatus of Stut et al. ‘373 as Stut et al. ‘373 teaches that fall monitors can be in various styles including a pocket version, a version clipped to a belt, a version attached to the head, or a pendant version ([0044]). This would also merely be substituting one known element for another to obtain predictable results.
Regarding claim 2, Stut et al. ‘373 teaches wherein the controller is further adapted to: compare the fall risk value to a fall risk threshold ([0026]; “the feedback can be provided in the form of an audible tone or message. In some cases the feedback may only be provided once the fall risk is deemed to be high (e.g. above a threshold).”).
Regarding claim 4, Stut et al. ‘373 teaches wherein the hazard comprises at least one of a wet floor, surface color change, stairway, clutter, debris, terrain, crack in a walkway, lighting, contrast between objects, broken or absent grab bar, furniture, cupboard or shelving, vegetation, pet, child, power cord, doorway, chemical spill, icy floor, traffic, moving floor or escalator, hole, edge, rug, and carpet ([0021]; “the lighting conditions around the user”).
Regarding claim 5, Stut et al. ‘373 teaches wherein the beacon comprises a wireless transceiver ([0021]; “wireless transmission”).
Regarding claim 6, Stut et al. ‘373 teaches wherein the beacon comprises a sensor ([0021]; “one or more sensors 8”).
Regarding claim 7, Stut et al. ‘373 teaches wherein the sensor comprises at least one of a thermometer, camera, microphone, hygrometer, anemometer, infrared camera, proximity sensor, motion sensor, radar, and sonar ([0021]; “accelerometer and/or gyroscope” and “position or location sensor”).
Regarding claim 8, Stut et al. ‘373 teaches wherein the beacon comprises a user interface adapted to receive data related to the hazard (Fig. 1 user interface 10 and [0022]).
Regarding claim 9, Stut et al. ‘373 teaches a sensor operatively connected to the head-wearable device (as previously mentioned in the 35 U.S.C. 103 rejection for claim 1) and adapted to detect at least one characteristic of the user and generate at least one sensor signal based on the at least one characteristic, wherein the at least one characteristic comprises at least one of a physiological characteristic of the user, behavioral characteristic of the user, and an environmental characteristic of the environment proximate to the user (Fig. 1 one or more sensors 9 and [0021]; “The one or more sensors 8 can include a movement sensor, such as an accelerometer and/or gyroscope, for directly measuring the movements of the user, a position or location sensor, such as a satellite positioning system receiver (e.g. GPS, Galileo, etc.), an air pressure sensor for measuring air pressure (that can be used to identify changes in altitude of the user, for example walking up or down stairs), etc. The one or more sensors 8 can also or alternatively comprise a sensor or sensors that can measure the weather conditions, the lighting conditions around the user, whether the user is using a walking aid, etc.”).
Regarding claim 10, Stut et al. ‘373 teaches wherein the controller is further adapted to determine the fall risk value based on the beacon signal and the at least one sensor signal ([0026]; A value is being compared to a threshold, indicating that some fall risk value is being calculated.).
Regarding claim 11, Stut et al. ‘373 teaches wherein the fall prevention output comprises transmission of at least one of the at least one characteristic and the fall risk value to one or more of a caregiver, medical professional, and the user ([0026]).
Regarding claim 12, Stut et al. ‘373 teaches wherein the controller is further adapted to transmit the beacon signal to a premises network ([0061]; Internet or wireless telecommunication systems).
Regarding claim 13, Stut et al. ‘373 teaches wherein the controller is further adapted to detect a fall (Abstract, [0001]).
Regarding claims 14, 15, and 18-20, Stut et al. ‘373, as modified by Wen et al. and Carlton-Foss ‘518, teaches a method, comprising: the recited steps.
Regarding claim 17, Stut et al. ‘373 teaches wherein the beacon signal comprises at least one of information related to a location of the hazard ([0026]; “Feedback could also or alternatively be provided in the form of a map that can illustrate the user's fall risk during their walk (e.g. showing locations where the fall risk was high, etc.).”), a distance between the beacon and the user, a description of the hazard, and a number of falls caused by the hazard.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stut et al. ‘373 in view of Carlton-Foss ‘518.
Regarding claim 21, Stut et al. ‘373 teaches a fall prediction system (Abstract), comprising:
a wearable device for a user ([0023]);
a beacon, not worn or carried by the user, adapted to detect a hazard and generate a beacon signal based on the detected hazard (Fig. 1 apparatus 2 and [0021], [0023]; [0021] recites “the apparatus 2 can comprises one or more sensors 8 for measuring the movements of the user, and/or for measuring one or more environmental parameters that can affect the fall risk of the user.” [0023] recites that “the components of the apparatus 2 may be distributed between two or more housings or devices,” indicating that the sensors 8 of the apparatus 2 may be in either the first device or second device as mentioned in [0023].); and
a controller operatively connected to the wearable device and the beacon (Fig. 1 processing unit 4 and [0023]; [0023] recites “the processing unit 4 and memory unit 6 could be part of a first device (e.g. a computer, remote server, laptop, tablet computer, smartphone, etc.), and the user interface 10 could be part of a second device (e.g. a wearable device that is carried by the user, such as a pendant, bracelet, or smart watch).” [0021] recites “the processing unit 4 can be configured to receive measurements of the fall risk from the other apparatus or device, for example via an input to the apparatus 2, or via wireless transmission from the other apparatus or device to the apparatus 2,” indicating that the first and second devices are operatively connected to each other.), wherein the controller is adapted to determine a fall risk value based on the beacon signal as the user approaches the hazard (Fig. 1 processing unit 4 and [0021]; “the apparatus 2 can comprises one or more sensors 8 for measuring the movements of the user, and/or for measuring one or more environmental parameters that can affect the fall risk of the user, and the processing unit 4 is configured to determine the fall risk from those measurements”);
wherein at least one of the beacon and the controller are further adapted to generate a fall prevention output responsive to at least one of the beacon signal and the fall risk value ([0039]);
wherein the beacon signal comprises at least one of information related to a location of the hazard, and a distance between the beacon and the user ([0026]; “feedback could also or alternatively be provided in the form of a map that can illustrate the user’s fall risk during their walk (e.g. showing locations where the fall risk was high, etc.)”).
Stut et al. ‘373 teaches that the apparatus 2 could be a pendant ([0023]). Stut et al. ‘373 teaches all of the elements of the current invention as mentioned above except for wherein the wearable device is a head-wearable device.
Carlton-Foss ‘518 teaches a wearable fall detection monitor device that could be worn on the head or a pendant ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the head-wearable device of Carlton-Foss ‘518 for the pendant apparatus of Stut et al. ‘373 as Stut et al. ‘373 teaches that fall monitors can be in various styles including a pocket version, a version clipped to a belt, a version attached to the head, or a pendant version ([0044]). This would also merely be substituting one known element for another to obtain predictable results.
Response to Arguments
Applicant argues that none of the prior art teaches “wherein the controller is adapted to determine a fall risk value based on the beacon signal as the user moves in a trajectory towards the hazard.” Examiner respectfully agrees. However, upon further consideration it was found that Wen et al. teaches such limitation. As such, the claims are now rejected under 35 U.S.C. 103 over Stut et al. ‘373 in view of Wen et al. further in view of Carlton-Foss ‘518.
Applicant argues that Stut et al. ‘373 fails to teach “wherein the beacon signal comprises at least one of information related to a location of the hazard and a distance between the beach and the user.” Examiner respectfully disagrees as [0026] also states “feedback could also or alternatively be provided in the form of a map that can illustrate the user’s fall risk during their walk (e.g. showing locations where the fall risk was high, etc.),” indicating that the map shows where fall risks are high, which is information related to a location of the hazard. As such, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791